Case 2:18-cv-01322-AB-FFM Document 25 Filed 05/26/20 Page 1 of 2 Page ID #:323


                                                                            JS-6
 1   Jacob Cutler (SBN 264988)
     jcutler@slpattorney.com
 2   STRATEGIC LEGAL PRACTICES
     A PROFESSIONAL CORPORATION
 3   1840 Century Park East, Suite 430
 4   Los Angeles, CA 90067
     Telephone: (310) 929-4900
 5   Facsimile: (310) 943-3838
 6   Attorney for Plaintiffs
 7   6$9$11$+ 3/$6&+ DQG 5$1'$//
     +(57(/
 8
     Spencer P. Hugret (SBN 240424)
 9   shugret@gordonrees.com
     GORDON & REES LLP
10   275 Battery Street, Suite 2000
11   San Francisco, California 94111
     Telephone: (415) 986-5900
12   Facsimile: (415) 986-8054
13   Attorney for Defendant
     FORD MOTOR COMPANY
14
                          UNITED STATES DISTRICT COURT
15
16                      CENTRAL DISTRICT OF CALIFORNIA
17
18   6$9$11$+ 3/$6&+ DQG                   Case No.: &9$%))0
     5$1'$// +(57(/,
19
20                Plaintiffs,
                                           ORDER GRANTING
21                                         STIPULATION TO DISMISS CASE
           vs.
22
     FORD MOTOR COMPANY;
23   and DOES 1 through 10,
     inclusive,
24              Defendants.
25
26
27
28

                 [PROPOSED] ORDER GRANTING STIPULATION TO DISMISS CASE
                                                       Case No.: FY$%))0
Case 2:18-cv-01322-AB-FFM Document 25 Filed 05/26/20 Page 2 of 2 Page ID #:324
